 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         UNITED STATES OF AMERICA ex                  CASE NO. C16-0052JLR
           rel. RAJU A.T. DAHLSTROM, et
11         al.,                                         ORDER GRANTING IN PART
                                                        AND DENYING IN PART
12                              Plaintiffs,             PLAINTIFF’S MOTION TO
                                                        RENOTE DEFENDANTS’
                  v.
13                                                      MOTION FOR SUMMARY
                                                        JUDGMENT
14         SAUK-SUIATTLE INDIAN TRIBE
           OF WASHINGTON, et al.,
15
                                Defendants.
16
                                    I.        INTRODUCTION
17
           Before the court is Plaintiff Relator Raju A.T. Dahlstrom’s motion to renote
18
     Defendants Ronda Kay Metcalf, Christine Marie Morlock, and Robert Larry Morlock’s
19
     (collectively, “Individual Defendants”) motion for summary judgment from June 28,
20
     2019, to July 26, 2019. (Mot. (Dkt. # 68).) Mr. Dahlstrom seeks to renote Individual
21
     Defendants’ motion because (1) the deposition of Dr. Christine Morlock will not occur
22


     ORDER - 1
 1   until June 14, 2019, and (2) there is a delay in obtaining the transcripts of Ms. Metcalf’s

 2   and Mr. Morlock’s depositions from Thomas Court Reporting Services. (Id. at 2.) The

 3   court has considered Mr. Dahlstrom’s motion, the relevant portions of the record, and the

 4   applicable law. Being fully advised, the court GRANTS in part and DENIES in part Mr.

 5   Dahlstrom’s motion as described below.

 6                                        II.    ANALYSIS

 7          First, by agreeing to conduct Dr. Morlock’s deposition on June 14, 2019, the

 8   parties improperly agreed to modify the case schedule without the court’s permission.

 9   The discovery cutoff in this matter was June 10, 2019. (Sched. Order (Dkt. # 63) at 1

10   (indicating that the parties must complete discovery by June 10, 2019).) The court’s

11   order states that case schedule deadlines are “firm” and “can be changed only by order of

12   the court, not by agreement of counsel or parties.” (Id. at 2.) The court sets case

13   schedules and expects the parties to adhere to those schedules specifically to avoid

14   motions like the one presently before the court. Although the court will allow the

15   deposition of Dr. Morlock to go forward on June 14, 2019, the court does not consider

16   the parties’ violation of its case scheduling order to be good cause for extending the

17   noting date of Individual Defendants’ summary judgment motion. (See id. (“[F]ailure to

18   complete discovery within the time allowed is not recognized as good cause.”).) The

19   court further cautions all counsel that any further violations of the court’s orders in this

20   matter may result in the imposition of sanctions.

21          Second, neither Mr. Dahlstrom, nor his counsel, submits a declaration

22   substantiating his difficulty obtaining deposition transcripts from Thomas Court


     ORDER - 2
 1   Reporting Services. (See generally Dkt.) Although Mr. Dahlstrom states that Thomas

 2   Court Reporting Services is suffering a “backup” (Mot. at 2), he does not discuss the

 3   possibility of requesting expedited service for an additional fee (see generally id.).

 4   Although Ms. Metcalf’s and Mr. Morlock’s May 21, 2019, depositions were taken within

 5   the discovery period, they were taken close to the end of that period and after the May 10,

 6   2019, deadline for discovery motions. (See Mot. at 2; see also Sched. Order at 1 (stating

 7   that the deadline for all motions related to discovery is May 10, 2019).) One risk of

 8   waiting to conduct important discovery until the end of the discovery period is the

 9   possible delay in obtaining deposition transcripts. This is a known risk for any litigator,

10   particularly one of Mr. Dahlstrom’s counsel’s experience. Accordingly, the court does

11   not consider the circumstances surrounding Ms. Metcalf’s and Mr. Morlock’s depositions

12   or the transcription of those depositions to be good cause for extending the noting date of

13   Individual Defendants’ summary judgment motion.

14          Finally, extending the date as Mr. Dahlstrom suggests would provide him with an

15   unfair advantage. Such an extension would allow him twice the amount of time

16   ordinarily provided under the court’s Local Rules for responding to a dispositive motion.

17   See Local Rules W.D. Wash. LCR 7(d)(3) (stating that all dispositive motions “shall be

18   noted for consideration on a date no earlier than the fourth Friday after filing and service

19   of the motion” and “[a]ny oppositions papers shall be filed and served not later than the

20   Monday before the noting date”). Further, the court could not provide a commensurate

21   extension to Individual Defendants for their reply memorandum because such an

22   extension would—in all practicality—violate the cutoff date for dispositive motions.


     ORDER - 3
 1   (See Sched. Order at 1 (stating that the deadline for dispositive motions is July 9, 2019,

 2   which under Local Rule W.D. Wash. LCR 7(d)(3) would ordinarily result in a noting date

 3   no later than August 2, 2019).) Thus, whereas under Mr. Dahlstrom’s proposed noting

 4   date of July 26, 2019, he would obtain an additional four weeks to file his responsive

 5   memorandum, the court could provide Individual Defendants with, at most, a one-week

 6   extension for their reply memorandum—from July 26, 2019, to August 2, 2019. The

 7   imbalance in these equities counsels against granting Mr. Dahlstrom’s motion.

 8          Nevertheless, the court is not without some flexibility. The court will grant Mr.

 9   Dahlstrom 14 additional days in which to file his responsive memorandum. Mr.

10   Dahlstrom’s response is now due on Monday, July 8, 2019. This extension should be

11   sufficient to address any issues encountered with delays in deposition transcription. In

12   addition, to balance the equities, the court will adjust the deadline for Individual

13   Defendants’ reply memorandum. Individual Defendants’ reply memorandum is now due

14   on Wednesday, July 17, 2019. This extension will not adversely impact the remainder of

15   the trial calendar or conflict with the dispositive motions cutoff.

16                                     III.   CONCLUSION

17          Based on the foregoing analysis, the court GRANTS in part and DENIES in part

18   Mr. Dahlstrom’s motion to extend the noting date of Individual Defendants’ summary

19   judgment motion (Dkt. # 68). Mr. Dahlstrom’s responsive memorandum is now due on

20   Monday, July 8, 2019, and Individual Defendants’ reply memorandum is now due on

21   //

22   //


     ORDER - 4
 1   Wednesday, July 17, 2019. Finally, the court DIRECTS the Clerk to renote Individual

 2   Defendants’ motion for summary judgment to July 17, 2019.

 3         Dated this 14th day of June, 2019.

 4

 5                                                 A
                                                   JAMES L. ROBART
 6
                                                   United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 5
